Exhibit 10.143

 

ASSIGNMENT

This Assignment is made as of the 21st day of December, 2006 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of MB ST. LOUIS CHESTNUT, L.L.C., a Delaware limited liability company
(“Assignee”).

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Purchase and
Sale Agreement dated as of November 3, 2006, as amended, and entered into by
Southwestern Bell Telephone, L.P., as Seller, and Assignor, as Buyer
(collectively, the “Agreement”), for the sale and purchase of an office building
located at 909 Chestnut, St. Louis, Missouri.

Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity.  By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

ASSIGNOR:

 

 



 

INLAND REAL ESTATE

 

 

 

 

ACQUISITIONS, INC.

 

 

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

 

By:

/s/ G. Joe Cosenza

 

 

 

 

 

Name: G. Joe Cosenza

 

 

 

 

As Its: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

MB ST. LOUIS CHESTNUT, L.L.C.

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

Minto Builders (Florida), Inc.

 

 

 

 

a Florida corporation

 

 

 

 

 

 

 

 

 

By:

/s/ [illegible]

 

 

 

 

 

Name: [illegible]

 

 

 

 

Its: Authorized Agent

 

 


--------------------------------------------------------------------------------